Citation Nr: 1816703	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

At no point during the pendency of this appeal has the Veteran's service-connected PTSD been productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met at any point during the duration of this appeal.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders under VA's rating schedule provides for a 30 percent rating when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411 (2017).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. §  4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  Here, per VA Form 8, the Veteran's appeal was certified to the Board in December 2014.  The DSM-5 is therefore applicable.  

Facts

At a February 2011 VA PTSD examination, the Veteran reported having a good relationship with his wife and he said that he had satisfying social relationships.  He acknowledged participating in activities and leisure pursuits, including fishing.  He was noted to be "very mildly" impaired with respect to psychosocial functioning.  He also reported that he was employed as a full time welder and had worked as a welder for over 20 years.  On examination he had a good mood, normal affect, and clear speech.  He was oriented times three, had no delusions, and his thought process was unremarkable.  He did not exhibit inappropriate behavior and he did not have panic attacks or obsessive or ritualistic behavior.  His memory was normal.  He was noted to have sleep impairment.  The examiner assessed him as having frequent, chronic, mild PTSD symptoms; however, he did not diagnose him as having PTSD.  

A VA clinical psychologist reported in September 2011 that the Veteran was first seen on an outpatient basis in May 2011 with symptoms that included anxiety, insomnia with nightmares, intrusive memories, increased startle response, and significant avoidant patterns of events that remind him of experiences while in Vietnam.  She noted that he had been diagnosed as having PTSD.  She also noted that his treatment included medication management and psychotherapy.

The Veteran reported at a VA examination in May 2012 that he and his wife had been married for over 40 years and that they had a good relationship.  He also reported that he had a good relationship with his children and grandchildren.  He added that he had friends and that he liked to fish.  He said that he went to church and that he liked to go out and eat.  He reported that he had retired from his job approximately two months earlier because of age eligibility.  He was noted to be experiencing moderate distress which had increased after his retirement.  His wife volunteered that he was "unsettled", had sleep problems, and was jumpy around loud noises.  Noted symptoms included a depressed mood, anxiety, chronic sleep impairment, mild memory loss and depression.  

Examination findings in May 2012 show that the Veteran was fully oriented, restless when recounting stressors, and he had clear and coherent speech.  He showed no inappropriate behavior or delusions.  He had an unremarkable thought process and content, and had good judgment and average insight.  He denied impulsivity, suicidal ideation or homicidal ideation.  He did not have panic attacks.  The examiner diagnosed him as having PTSD.  He said that the Veteran's employment appeared to have been a coping mechanism for him.  He assessed the Veteran as meeting the criteria for a 10 percent rating under VA's Schedule for Rating Mental Disorders.  That is, he said that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

A VA mental health outpatient record in December 2012 notes that the Veteran had continuing psychiatric symptoms including intrusive memories, sleep impairment with nightmares, avoidant and isolative behaviors and anxious arousal.  The psychotherapist also noted that the Veteran had increased startle response and hypervigilance.  He reported that in recent sessions the Veteran had described an increase in the frequency of nightmares and continued symptoms of depression and anxiety.  He also said that in addition to the frequent nightmares, the Veteran's most frequent symptoms involved severe anxiety in social situations and resulting isolative patterns.  He added that the anxiety based behavioral symptoms were the focus of the psychotherapy sessions.  

A VA outpatient record in June 2014 notes that the Veteran continued to display severe anxiety symptoms secondary to the PTSD.  Specific symptoms were noted to include social avoidance, feelings of nervousness, and persistent sleep disturbance and nightmares. 

VA individual psychotherapy session notes in June 2014 and July 2014 show that the Veteran had not been seen in over a year.  He reported at that time that he enjoyed gardening, boating with his wife and dog, and fishing with a friend.  His noted symptoms included decreased energy, severe anxiety, and irritability.  Findings revealed that he had clear speech and a dysthymic mood.  His affect was bland, but appropriate, and his thought process was logical and relevant.  His insight, judgment and memory were intact. 

The Veteran reported at a VA PTSD examination in September 2014 that he had a good relationship with his wife of over 40 years as well as with his children, grandchildren, his siblings, and in-laws.  He said that he had friends, mostly though his church, and that he liked to go out to eat and go to the movies.  He also said that he loved to fish and to keep busy.  He was noted to be retired.  Symptoms associated with his PTSD included a depressed mood, anxiety, chronic sleep impairment and mild memory loss.  Findings revealed that he was alert and oriented with normal speech.  His mood was "sometimes up" and "sometimes down", and it was mildly dysthymic.  His affect was mildly restricted iced, and appropriate.  He had sleep problems and nightmares.  He denied suicidal or homicidal ideation.  His thought process was logical and his thought content was relevant and non-psychotic.  His attention and concentration were mildly impaired.  He had good judgement and insight.  His memory was mildly impaired for recent memory.  He was assessed as meeting the criteria under VA's Schedule for Rating Mental Disorders for a 30 percent rating.  That is, he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.



Discussion

In light of the facts of this case as outlined above, the Board finds that the Veteran's psychiatric symptoms are not of sufficient severity to warrant a higher than 30 percent rating.  That is, they do not result in occupational and social impairment with reduced reliability and productivity at any point during the pendency of this appeal.

The Veteran's predominant symptoms include feelings of anxiety, depressed mood and poor sleep quality.  He also has mild memory loss for recent memory.  Despite these symptoms, the Veteran has not been shown to have flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands; impaired judgment, or impaired abstract thinking.  Rather, examination findings in February 2011, December 2012 and June 2014 consistently show that he was oriented to person, place and time, had normal speech, unremarkable thought process and content, and good judgment.  His affect in September 2014 was noted to be mildly restricted, but appropriate.  He also showed no evidence of suicidal or homicidal ideation, or hallucinations or delusions.  In regard to panic attacks, he reported on a November 2012 Notice of Disagreement (NOD) that he experienced panic attacks almost every time he went out in public.  In this regard, he explained that as long as he is at home with his wife he is able to go outside, but that he gets nervous and feels like he is about to explode whenever he is out in the general public.  However, this symptom appears to be related to his anxiety and is not productive of a panic attack.  In this regard, the Veteran's treating VA psychologist reported in December 2012 that the Veteran had severe anxiety in social settings and that his anxiety based behavioral symptoms were the basis of his psychotherapy.  Moreover, the Veteran was not found at the February 2011, May 2012, or the September 2014 VA examinations to have panic disorders, but he was noted to have anxiety, including some anxiety attacks.  See September 2014 VA examination report.  His anxiety is contemplated in the present 30 percent rating.  Additional findings show that the Veteran described good relationships with his family, including his spouse of over forty years, his children, his grandchildren, his siblings, and his in-laws.  

In light of the above, the Board finds that the Veteran does not demonstrate the particular symptoms associated with a 50 percent rating for his PTSD, nor are his symptoms of similar severity, frequency, and duration to satisfy the criteria for a 50 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013). 

As the weight of evidence is against a higher than 30 percent initial rating for the Veteran's PTSD at any point during the duration of this appeal, the benefit of the doubt doctrine is not for application and the claim is denied. 38 U.S.C. § 5107 (b).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


